Curia.

The objection to the bill of costs should have been made at the Common Pleas, when the report was made and the costs were taxed. We must presume them to be the regular costs of this process. As to the objection, that the wife has not joined in the demand, there may have been an injury to the wife, for which the husband was entitled to his separate action; and whether such was the fact here or not, for any species of the injury to the wife, the husband may release the damages ; and the judgment complained of will be a good bar to a joint action, by husband and wife, for the same cause.

Judgment affirmed with costs.